DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the Election/Restriction mailed to applicant on 9/14/2021, applicant has made an election without traverse of Invention II in the reply filed on 10/25/2021. 
As a result of applicant’s election, claims 31-47 are examined in the present office action, and claims 1-30 and 48-53 have been withdrawn from further consideration as being directed to non-elected inventions.
Drawings
The drawings contains twenty-one sheets of figures 1-8, 9A-9B, 10-13, 14A-14B, 15, 16A-16C, 17A-17C, and 18-21 were received on 3/5/2021.  These drawings are objected by the examiner for the following reasons.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature related to “one or more agents disposed on the transparent film” as recited in present claim 38 and the feature related to “a liquid between the thin film and the sensor surface” as recited in present claim 47 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The summary is objected to because it contains numerous details of the invention. Applicant needs to provide a brief technical description of the invention in the summary and moves detailed description of the invention to the section of “Detailed Description”. Appropriate correction is required.
It is also suggested that applicant needs to update the status of all copending application recited in paragraph [002] of the present specification.
Claim Objections
Claim 31 is objected to because of the following informalities.  Appropriate correction is required.
Claim 31 is objected to because it is unclear about the structure of the cassette due to the missing of the suitable punctuation marks. Should “:” be added after “comprising” on line 1 and the comma appeared after “aperture” on line 2 be changed to --;--?
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
a) “engaging structures” as recited in claim 36;
b) “agents” as recited in claim 38; 
c) “a sample cassette” in claim 41; and
“an engage structure” in claim 45.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. In particular, the claim is rejected because the disclosure does not provide support for the feature of “inner surfaces … protruding window” as recited in the claim on lines 1-3.
Applicant is respectfully invited to review the specification, in particular, in paragraph [0132], which discloses that the inner surfaces of side walls of the protruding window match or .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-38 and 41-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “the thin film” appeared on line 2 lacks a proper antecedent basis.
b) Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the feature thereof “one or more agents” appeared on line 1 is indefinite. What does applicant mean by “agents”?
c) Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by the feature thereof “a near-field distance of the sensor surface” (lines 6-7). What does applicant mean by a “near-field distance” of a sensor surface?
	d) The remaining claims are dependent upon the rejected base claim thus inherit the deficiency thereof.
Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


18.	Claims 31-32 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan et al (US Publication No. 2012/0033846).
Kaplan et al discloses a protection apparatus for a loudspeaker. 
Regarding to present claims 31, the protection apparatus as described in paragraphs [0009] and [0060] and shown in fig. 1A comprises the following features:
a) a support having an element with a surface (12) and a frame (14) wherein the frame (14) defines an aperture; and 
b) a transparent film (10) covering the aperture wherein the transparent film having a thickness of less than 2 microns, see paragraph [0009]. 
Regarding to the present claim 32, it is noted that the frame comprises a protruding window, and in which the protruding window defines the aperture. 

Regarding to the present claim 39, the transparent film (10) comprises two opposite surfaces, i.e., a surface facing to the surface (12) and a surface facing to the outside of the apparatus in which each of the two opposite surfaces is exposed. 
Regarding to the present claim 40, the transparent film (10) is made by a thermoplastic polymer, see paragraphs [0052], [0060], for example.
Regarding to the feature thereof “disposable sample cassette” which is provided on line 1 of claim 31, such feature is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
19.	Claims 31-34, and 36-40, as best as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bair et al (US Patent No. 6,586,258).
Bair et al discloses an apparatus for holding a specimen.
Regarding to present claim 31, the apparatus as described in columns 2-3 and shown in figs. 1-2 comprises the following features:

b) a transparent film (55), see column 2 on lines 54-56, covering the aperture wherein the transparent film having a thickness of at least one microns which is understood as that the thickness of the transparent film can be one or two micron(s). 
Regarding to the present claim 32, the frame (12) comprises a protruding window in which the protruding window defines the aperture. 
Regarding to the present claims 33 and 34, the apparatus provided by Bair et al comprises a lid (14) wherein the protruding window has a size and a shape configured to receive a lid inserted into the protruding window, see figs. 1-2 in which the lid (14) is inserted into the frame (12). 
Regarding to the present claims 36-37, it is noted that the apparatus (12, 55) is attached to the lid (14) via the deformable elements (60), see columns 2-3. It is noted that while the claim recites engaging element(s); however, there is not any specific limitation(s) related to the structure of engaging element(s) being provided in the claim.
Regarding to the present claim 38, it is noted that the surface of the transparent film (55) is used to protect the surface of the loudspeaker thus there are dust or other outside agents are deposited on the surface thereof. Applicant should note that while the claim recites the so-called “agents” on the surface of the thin film; however, there is not any specific limitations related to the so-called “agents” being provided in the claim.
Regarding to the present claim 39, the transparent film (55) comprises two opposite surfaces, i.e., a surface facing to the surface (specimen (50)) and a surface facing to the outside of the apparatus in which each of the two opposite surfaces is exposed. 

Regarding to the feature thereof “disposable sample cassette” which is provided on line 1 of claim 31, such feature is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Allowable Subject Matter
20.	Claims 41-47 would be allowable if rewritten to overcome the rejections of those claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the present office action.
21.	The following is a statement of reasons for the indication of allowable subject matter: 
The method as recited in present independent claim 41 is allowable with respect to the prior art, in particular, the US Patent Nos. 9,518,920 by the limitations related to the structure of the thin film supporting a microscope sample and its arrangement with respect to a sensor as recited in the feature thereof “placing the sample cassette … the sensor surface” (lines 4-7). Such an arrangement is not disclosed in the prior art.
Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
23.	The US Patent No. 9,518,920 is cited as of interest in that it discloses a stage/slide support a sample which stage/slide is in contact with a surface of a sensor; however, the 
The US Patent No. 5,796,909 is cited as of interest in that it discloses an imaging device having a stage supporting a sample and a detecting system for detecting light from the sample.
The US Patent No. 5,812,312 is cited as of interest in that it discloses a slide having an aperture supporting a sample and a cover lid for covering the aperture of the slide.
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 






/THONG Q NGUYEN/Primary Examiner, Art Unit 2872